DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is unclear as to which statutory category the claim belongs. (See MPEP 2173.05(g)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 18

In Reference to Claim 19
	In line 2-3, “the computer to carry out the method claimed in claim 1.” Is unclear if “the computer” is suppose to be referring to the digital computer or another computer.  For examination purposes the claim limitation is being interpreted as “the computer program to carry out the method claimed in claim 1.”
	Further in line 2 recites “digital computer” which is unclear if the computer includes a processor or if the computer is only memory or some sort of network. As such for Examination purposes the claim limitation “a processor “.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2014 209 840 to Lian Y et al. 
In Reference to Claim 11
Lian, see paragraph [0015], [0016], [0034], discloses:

 
In Reference to Claim 12
Lian, see paragraph [0040], discloses:

In Reference to Claim 13
Lian, see paragraph [0036], discloses:
	The expected differential pressure or the expected time gradient of the expected differential pressure is calculated from at least one selected from the group consisting of an exhaust volume flow, the time gradient of the exhaust gas volume flow, and a flow resistance of the intact reference particle filter, and in that a quadratic component of the volume flow is also taken into account during the calculation of the expected differential pressure or of the expected time gradient of the expected differential pressure which quadratic component takes into account the compression and expansion of the exhaust gas as the exhaust gas flows into the particle filter (13) and as the exhaust gas flows out of the particle filter (13).  
In Reference to Claim 14
Lian, see paragraph [0018], discloses:
	The measured differential pressure across the particle filter (13), the expected differential pressure across the reference particle filter, the volume flow, or a combination of the same are low-pass filtered in order to determine the expected differential pressure. 
In Reference to Claim 15
Lian, see paragraph [0036], discloses:


In Reference to Claim 16
Lian, see paragraph [0036] and [0037], discloses:
	The second cross-correlation factor KKF2, compared with a predefined threshold value, and when the respective threshold value is undershot a faulty particle filter (13) or the absence of a particle filter (13) is detected, and when the respective threshold value is reached or exceeded an installed and intact particle filter (13) is diagnosed.

In Reference to Claim 17
Lian, see paragraph [0039 and 0040], discloses:
	The differential pressure, the time gradient of the measured differential pressure or both are determined from the signal of a differential pressure sensor (15) which is arranged above the particle filter (13) or from the signals of two differential pressure sensors or of two absolute pressure sensors which are arranged downstream and upstream of the particle filter (13) in the exhaust train or from the difference between a measured absolute pressure at the inlet of the particle filter (13) and a modelled 
In Reference to Claim 18
Lian, see paragraph [0022], [0029] and [0044] discloses, (as best understood):
	A use of the method as claimed in claim 1 in a gasoline-operated internal combustion engine (10) in which the exhaust gas system has at least one separate catalytic (12) and one particle filter (13) or a catalytic converter-particle filter combination or a catalytically coated particle filter (13).  
In Reference to Claim 19
Lian, see paragraph [0022], [0029] and [0044] discloses, (as best understood):
	A computer program containing instructions that when retrieved from a non- transitory computer readable medium and executed by a digital computer (ECU) cause the computer to carry out the method claimed in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746